4:15-cr-03078-RGK-CRZ Doc # 222 Filed: 04/27/21 Page 1 of 1 - Page ID # 962




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:15CR3078

    vs.
                                                          ORDER
PATRICK WIGLEY,

                 Defendant.


    Construing Filing 220 as a motion, and after careful consideration,

    IT IS ORDERED that Filing 220 is denied.

    Dated this 27th day of April, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
